Title: From John Adams to Boston Patriot, 2 January 1812
From: Adams, John
To: Boston Patriot


				
					
					Quincy, January 2d, 1812.
				
				Mr. Hartley’s memorial—June 1, 1783. The proposition which has been made for an universal and unlimited reciprocity of intercourse and commerce between Great Britain and the American United States requires a very serious consideration on the part of Great Britain, for the reasons already stated in a memorial dated May 19, 1783, and for many other reasons, which in the future discussions of the propositions will appear. To the American States likewise, it is a matter of the deepest importance, not only as a proposition of commercial intercourse, which is the least part, but most principally as a political basis and guarantee for their newly established constitutions. The introduction of British interests into a communion of intercourse, will bring forward an universal guarantee on the part of Great Britain, in the future progress of political events which may affect the United States of America in their national capacity. The proposition is fertile, in future prospects to Great Britain, and America also may wisely see in it a solid foundation for herself.

All circumstances are most fortunately disposed between Great Britain and the American States, to render them useful friends and allies to each other, with a higher degree of suitableness between themselves than any other nations can pretend to. France cannot interchange reciprocities with the American States, by reason of numberless impediments in her system of government, in her monopolies, and her system of commerce. France has the great disability of difference in language to contend with, and the institution of the present French manufactures has never at any time heretofore been trained or adapted to American commerce. The only particular and specific facility which France ever possessed for American intercourse has for many years been transferred into the British scale by the cession of Canada to Great Britain. The future commerce between France and America will chiefly be regulated by such conveniences as France can draw to herself from America, without much aptitude

on the part of France to accommodate her manufactures and commerce to American demands. In short an exchange of reciprocities between France and America would run against the stream on both sides—and all established habits, manners, language, together with principles of government and commerce, would militate against such a system.Conformably to this reasoning it appears, that France has not att any time entertained any systematical design of forming any union or consolidation of interests with America. She took up the American cause as instrumental to her political views in Europe. America likewise accepted the alliance with France for her separate views, viz. for the establishment of her independence. The alliance therefore is completed and terminated, without leaving behind it any political principle of future permanent connexion between them. Occasional circumstances produced a temporary alliance. Similar circumstances may on any future occasion produce a similar event of a temporary compact. Dissimilar circumstances, arising from any future political views of the court of France in Europe, may without any inconsistency of principle, throw the power of that kingdom into a scale adverse to the future interests of the American States. In such case therefore, where there cannot exist any permanent political connexion between France and America, and where the commercial attachments can be but feeble—it would be vain to expect in the French nation any such ally as newly established States ought to look out for, to give maturity and firmness to their constitutions.As to Spain, every argument which has been stated respecting diversity of language, manners, government, monopolies, and system of commerce, from those which prevail in the United States of America, obtains in a superior degree. And much more to add besides; for Spain is not only incompetent to interchange reciprocities with the American States; but likewise her own situation in America, will at all times render her extremely jealous of her neighbours. The only activity which Spain has exerted in the war, has been to procure a barrier against the American States, by annexing West Florida to her former acquisition of New–Orleans; thereby embracing the mouth of the Mississippi, and by means of that river jointly with her landed possessions, established a strong and jealous barrier against any future progress of the American States in those parts. [N.B. The 1st of January, 1812. Fas est et ab hoste doceri.]Mr. Hartley proceeds—Spain therefore cannot be looked upon by the American States as a suitable object of their election, to become a permanent ally and friend to them.Portugal also labors under all the disabilities of language, manners, monopolies, government, and system of commerce. Her national power and importance would be likewise insufficient to constitute a strong and permanent ally to the American States. All these nations will undoubtedly be found to have many commodious qualities for participation in commerce—but the permanet faculties necessary to constitute a firm and permanent ally to the American States, will be found deficient in them.As to the Italian states, or any other powers in the Mediterranean, they are certainly not adequate to any competition of political alliance with the rising states of America. They will also form very commodious links and connections in the general circuit of commerce, but beyond these considerations they have no share in the present question. The several states of the Germanic body are in the same predicament.As to the northern powers, viz. those in the Baltic, they are not favored either by vicinity or climate, for a frequent or facile intercourse of commerce with America. And even respecting several material articles of commerce, jealousies and competitions might arise. As to political alliances, there are no such in prospect from them to the American states; even if there were any superfluity of force in any of them, beyond the necessities of their respective domestic situations. The extreme distance would be conclusive against any possible application of such power, as a political alliance favorable to the establishment and confirmation of the American states.The only maritime state on the continent of Europe remaining to be discussed as a competent candidate for commerce or connection with America, is the Republic of the United Netherlands, commonly called Holland. In respect to American commerce, the Dutch have among themselves every facility combined, which the separate states of Europe possess distinctively in their own concerns, or nearly. Their industry, their frugality, and habits of commerce may even carry them so far, as to make them rivals to the Americans themselves, in the transportation of European merchandise to America. These faculties of commerce would have been of infinite importance to the American States, if the war had continued between G. Britain and them. But upon the event of peace, it becomes a matter of the most perfect indifference to America, whether each European state navigates its own commerce into the ports of America, which will be open to all; or whether the commercial faculties of Holland enable her to exceed in rivalship, her European goods to America, beyond the proportion of her national share. The faculties of a nation of carriers may be fortunate for the Marine of that nation; but considering themselves, and with respect to other nations, they

are but secondaries in commerce. They give no ground of reciprocity or participation. That one nation should say to another, you shall navigate all our rivers, harbours, lakes and ports and places, if we may do the same in yours, is a proposition of reciprocity; but that Holland should say to America, we will bring European goods to you, or you may be your own carriers, is neither concession nor reciprocity. Holland is not a nation of rivers, harbours, lakes, ports and places, for the distribution of goods and manufactures for internal consumption; and therefore her reciprocities must be very scanty. Holland is the market place of Europe, and the Dutch seamen are the carriers appertaining to that market place. The admission of American ships to that market place, freely to import and to export, is undoubtedly an act of reciprocity on the part of Holland, as far as it goes; but in no degree adequate to the unlimited participation of American commerce, throughout all the rivers, harbours, lakes, ports and places of that vast continent The commercial reciprocities of Holland, therefore, being inferior on her part towards America; the next point of view, in which Holland is to be considered, as relevant to this question, is as a nation of power, capable of becoming an effectual and permanent ally and guarantee to the American states; for that is the great object, which America, as a wise nation recently arisen into Independence, ought to keep in view. Holland has certainly been a nation of great and celebrated naval force. She remains so still; but having for many years suspended her exertions of force, and having directed the faculties of her people into the commercial line, she seems not to have any superfluity of force beyond the necessity of providing for her own security, and certainly no such redundance of power as to extend to the protection of distant nations, as allies or guarantees. It appears therefore upon the whole of this argument, that Holland although a commercial nation, cannot even interchange commercial reciprocities with America, upon an equal footing, and that her faculties of force are inadequate to those which America ought to expect in the permanent allies and guarantees of her country.

The independence of the American States being established, their first consideration ought to be, to determine with what friendships and alliances they will enter into the new world of nations. They will look round them, and cast about for some natural permanent and powerful ally, with whom they may interchange all cementing reciprocities both commercial and political. If such an ally be to be found any where for them, it is still in Great Britain; at least it is certain, that in looking round Europe, no other is to be found. There is no inherent impossibility to prevent such connection from taking place; it must depend upon the free will and common interest of the parties. There are all possible faculties on both sides to give and to receive all adequate and beneficial reciprocities, which are practicable, and more likely to be permanent between independent parties, than between two parties, of which one is dependent on the other. Great Britain is undoubtedly the first of European nations in riches, credit, faculties, industry, commerce, manufactures, internal consumption and foreign export, together with civil liberty which is the source of all, and naval power which is the support of all. The dominions appertaining to the crown of Great Britain are large and fertile, its colonies still extensive, and in close vicinity to the American states, Great Britain being an American as well as an European power, and all her empire connected by her naval force.The territories of the American states, from the Atlantic ocean to the Mississippi, contain an inexhaustible source of riches, industry, and future power. These will be the foundations  of great events in the new page of life. Infinite good or infinite evil may arise, according to the principles upon which the intercourse between Great Britain and America shall bo arranged in its foundation. Great Britain and America must be still inseparable, either as friends or foes.—This is an awful and important truth. These are considerations not to be thought of slightly, not to be prejudged in passion, nor the arrangements of them to be hastily foreclosed. Time given for consideration may have excellent effects on both sides. The pause of’ peace, with friendly intercourse, returning affection and dispassionate inquiry can alone decide these important events, or do justice to the anxious expectation of Great Britain and America.THUS ends the memorial of Mr. Hartley, dated 1st June, 1783, but not presented to us till many days afterwards. Your readers will make their own reflections upon every part of it; each one according to his own views, principles, and feelings. I shall ask indulgence only for a very few notes.1. The style of it was civil and inoffensive, and we believed, that Mr. Hartley had no ill will to our country or to us. We accordingly received it, not merely with the politeness of Ambassadors, but with the cordial good humour of friends and companions.2. The facts in it, however, might be supposed to be as well known to the American ministers as to Mr. Hartley. In his reasonings and inferences it cannot be supposed that any one of the American ministers could agree with him one moment.3. The drift and the object of it, was plainly and expressly an alliance between the United States and G. Britain. This might have been taken much amiss. We were already bound in honor and good faith by a treaty with France. We could not be in alliance with France and Great Britain at the same time. This proposition, therefore, seemed to be an intimation to us to violate our virgin faith. Mr. Hartley always denied that he meant we should break our faith; but said it was to be done with the consent of France. This appeared as extravagant as any thing in the memorial itself. We should have as soon thought of proposing such a thing to congress, where we knew it must produce a severe vote of censure, upon us; as to the French Cabinet, where they would have thought us bereaved of common sense and common honesty.4. We wanted no more alliances. Treaties of commerce and amity could do us no harm; and I wished for such with all the maritime nations and the whole commercial world. But the treaty of alliance we already had with France, was in my opinion too much. As it was made it ought to be sacredly fulfilled. But of all the nations on the globe, Great Britain was the LAST with whom I would have made an alliance. Not only the natural and unavoidable competition in commerce, navigation, naval power, and even manufactures; but even the similarity of language, customs, manners, and religion in this case, it might have been forever, and we have seen and felt by experience, render such an alliance jealous, suspicious, and utterly impossible to be cordial. I felt enough of it, when I was in England, and I dare appeal to every American minister who has resided in G. Britain, since I was there, whether he has not felt the same. Nay I will go further and appeal to every British Ambassador who has ever been sent to the United States, whether he has not seen and felt the same jealousies and embarrassments. Similarity of language, dress, deportment, manners and even religion, furnish the means of secret and impenetrable intrigue and corruption, that always have and always will produce constant jealousy, suspicion, and frequently misrepresentation and abuse.5. I cannot but remark Mr. Hartley’s great anxiety for our independence and the preservation of it, by political and commercial alliances. But where was the danger of our independence? I thought we had been indebted for our independence to God and our own swords. It is true we had been obliged to France for kind assistance in her men, money and naval power; but this was still secured to us by our treaty of alliance with that power. We had entire confidence in France, notwithstanding little passions in a minister and less intrigues in some subordinate agents. But if we had been diffident of France, and very jealous of any designs of that power upon our independence, we knew the limits of her power in America, and had not the smallest fear of it. Where then was the danger of our independence? If it existed any where, it was in Great–Britain. And against this danger we already possessed the best security that could be found upon earth in our alliance with France.6. As to Spain, we knew her power, her inactivity, her pacific disposition, and her policy too well, not to know that she would not do more to assist France in conquering America than Great Britain would. From Holland surely Mr. Hartley could not imagine our independence in danger. Her idol had been neutrality so long, that she was scarcely able to support her own. Was it the emperor of Germany, or the empress of Russia, the king of Prussia, Denmark or Sweden, the pope of Rome, or the republic of Venice, who were to undertake to conquer America, after Great–Britain had failed?7. Absurd, chimerical and extravagant, as this memorial is, it was probably prescribed to Mr. Hartley by the coalition cabinet; it is the system probably contemplated in that statute which has engendered all the Orders in Council; and it is the system invariably pursued by Great Britain to this day. This cannot excite our wonder so much, as to find at this day, in the United States of America, a powerful party, who zealously co–operate with the British Cabinet in pursuit of the same system. My confidence, however, in the sagacity and solid judgment of the great body of my fellow–citizens, is undiminished, and if I am not deceived, the snare will be again broken and we shall escape.
				
					John Adams.
				
				
			